Case:19-01722-MCF13 Doc#:63 Filed:10/21/20 Entered:10/21/20 12:08:24             Desc: Main
                           Document Page 1 of 9

                  IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE DISTRICT OF PUERTO RICO


 IN THE MATTER OF                                         CASE NO. 19-01722-MCF

 JOSE LUIS CORREA GONZALEZ
 XXX-XX-3630                                              CHAPTER 13
 DEBTOR(S)
 ________________________________________                 ASSET CASE

    REPLY TO TRUSTEE’S OBJECTION TO PROPOSED POST CONFIRMATION
               PLAN MODIFICATION UNDER SECTION 1329


 TO THE HONORABLE COURT
 NOW COMES, Debtor through the undersigned attorney and very respectfully states
 and prays as follows:
       1. The plan is sufficiently funded to pay in full the priority claim to ASUME
           thru the plan. See plan sections 2.1, 8.3 and 8.5.
       2. Debtor has evidenced that he is paying part of the arrears claimed by ASUME
           directly from the Social Security Administration. See exhibits to docket 55
           petitioner’s bank statements and petitioner’s ASUME online certification. See
           also paragraph 2 lines 8 thru 11 at docket 59. Debtor has submitted evidence
           of the payments made to ASUME.
       3. Debtor need not consider requesting the amendment to ASUME’S claim. The
           monthly payments to ASUME by the Social Security Administration have
           been and will continue to be recurrent.
       4. Debtor has already considered that the plan “shall provide for the full
           payment, in deferred cash payments, of all claims entitled to priority under
           section 507 of this title, unless the holder of a particular claim agrees to a
           different treatment of such claim”. See paragraph 4 lines 7 to end at docket 59.
       5. The certification from ASUME has already been submitted. See exhibit to
           docket 55.
Case:19-01722-MCF13 Doc#:63 Filed:10/21/20 Entered:10/21/20 12:08:24 Desc: Main
                           Document Page 2 of 9
 WHEREFORE, for the above stated reasons it is respectfully requested from this
 Honorable Court approve Debtor’s post confirmation modified plan dated 8/17/2020.


 I HEREBY CERTIFY: that a copy of this motion was electronically filed by debtor using
 the CM/ECF System which will send a notification to the standing Chapter 13 Trustee
 and to all registered interested parties. In addition, a copy of this motion was sent by
 debtor’s attorney to the debtor at the address of record and to all creditors and parties
 in interest appearing in the master address list not registered in CM/ECF.


 RESPECTFULLY SUBMITTED
 IN CAROLINA, PUERTO RICO, OCTOBER 21, 2020.


                                   /s/ Ramón F. López
                                   RAMON F. LOPEZ, ESQ. (203813)
                                   RAMON F. LOPEZ LAW OFFICES, P.S.C.
                                   ATTORNEY FOR THE ABOVE NAMED DEBTOR
                                   PO BOX 34173
                                   FT BUCHANAN PR 00934
                                   PHONE (787) 276-0196
                                   ramonlopezlaw@gmail.com
Case:19-01722-MCF13 Doc#:63 Filed:10/21/20 Entered:10/21/20 12:08:24   Desc: Main
                           Document Page 3 of 9
Case:19-01722-MCF13 Doc#:63 Filed:10/21/20 Entered:10/21/20 12:08:24   Desc: Main
                           Document Page 4 of 9
Case:19-01722-MCF13 Doc#:63 Filed:10/21/20 Entered:10/21/20 12:08:24   Desc: Main
                           Document Page 5 of 9
Case:19-01722-MCF13 Doc#:63 Filed:10/21/20 Entered:10/21/20 12:08:24   Desc: Main
                           Document Page 6 of 9
Case:19-01722-MCF13 Doc#:63 Filed:10/21/20 Entered:10/21/20 12:08:24   Desc: Main
                           Document Page 7 of 9
Case:19-01722-MCF13 Doc#:63 Filed:10/21/20 Entered:10/21/20 12:08:24       Desc: Main
                           Document Page 8 of 9
                19-01722-MCF13 JOSE LUIS CORREA GONZALEZ
          Case type: bk Chapter: 13 Asset: Yes Vol: v US BANKRUPTCY
                       JUDGE: MILDRED CABAN FLORES
  Date filed: 03/29/2019 Date of last filing: 10/11/2020 Plan confirmed: 01/27/2020



                                       Creditors


                 AR RESOURCES
                                                          (4700823)
                 PO Box 1056
                                                          (cr)
                 Blue Bell, PA 19422
                 ASUME
                                                          (4700824)
                 PO BOX 70376
                                                          (cr)
                 San Juan, PR 00936
                 ASUME-MARIBEL GARCIA BARRETO             (4718640)
                 PO BOX 71316 SAN JUAN PR 00936-8416      (cr)
                 BANCO POPULAR DE PUERTO RICO
                 BANKRUPTCY DEPARTMENT                    (4705429)
                 PO BOX 366818                            (cr)
                 SAN JUAN PR 00936-6818
                 BANCO SANTANDER
                                                          (4700825)
                 PO BOX 362589
                                                          (cr)
                 San Juan, PR 00936-2589
                 BANCO SANTANDER
                                                          (4700826)
                 PO BOX 362589
                                                          (cr)
                 San Juan, PR 00936-2589
                 BANK OF AMERICA
                                                          (4700827)
                 PO BOX 982238
                                                          (cr)
                 El Paso, TX 79998-2235
                 CARLOS LOZADA
                                                          (4700828)
                 URB. VILLA CAROLINA
                                                          (cr)
                 AVE. SANCHEZ OSORIO
                 CARMEN L. DIAZ MARRERO
                 URB. VILLA FONTANA                       (4700829)
                 VIA 62 3BN7                              (cr)
                 Carolina, PR 00983
                 CLARO
                                                          (4700830)
                 PO BOX 70367
                                                          (cr)
                 San Juan, PR 00936-8367
                 CMRE                                     (4700831)
Case:19-01722-MCF13 Doc#:63 Filed:10/21/20 Entered:10/21/20 12:08:24   Desc: Main
                              Document Page 9 of 9
                3075 IMPERIAL HWY                     (cr)
                SUITE 200
                Brea, CA 92821
                COX
                                                      (4700832)
                P.O. Box 78071
                                                      (cr)
                Phoenix, AZ 85062-8071
                HOME DEPOT
                                                      (4700833)
                PO BOX 9001010
                                                      (cr)
                Louisville, KY 40290-1010
                NAVY FEDERAL CREDIT UNION
                                                      (4700834)
                PO BOX 3000
                                                      (cr)
                Merrifield, VA 22119-3000
                Oriental Bank
                Retail Operation & Collections
                                                      (4705063)
                Box 364745,
                                                      (cr)
                San Juan, P.R. 00936-4745
                Att.: Ramn A. Snchez Marrero
                PROGRESSIVE MANAGMENT SYSTEM
                                             (4700835)
                1521 WEST CAMERON AVENUE
                                             (cr)
                West Covina, CA 91790
                PYOD, LLC
                Resurgent Capital Services            (4724628)
                PO Box 19008                          (cr)
                Greenville, SC 29602
                T-MOBILE
                654 AVE MUNOZ RIVERA                  (4700836)
                SUITE 2                               (cr)
                San Juan, PR 00918
                WANDA I RODRIGUEZ DE JESUS
                                                      (4709365)
                1131 AVE JESUS T PINERO
                                                      (cr)
                SAN JUAN PR 00920
